Citation Nr: 1144499	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for left knee strain with degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for right foot strain with degenerative changes.


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to March 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, granted service connection for chondromalacia of the right knee with degenerative joint disease, for left knee strain with degenerative joint disease, and for right foot strain with degenerative changes and assigned initial ratings of 10 percent for each disability, each effective March 11, 2009.  In July 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Because the appeal involves disagreement with the initial ratings assigned following the grant of service connection for chondromalacia of the right knee with degenerative joint disease, left knee strain with degenerative joint disease, and right foot strain with degenerative changes, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

First addressing the claims for higher ratings for bilateral knee disabilities, the Board notes that the Veteran underwent VA examination in June 2009.  The Veteran reported bilateral knee pain and stiffness, with flare-ups occurring several times per month.  He also stated that he experienced additional limitation of motion during flare-ups.  The examiner noted that the Veteran used a can for walking due to his bilateral knee disability.  On examination, the examiner noted bilateral knee tenderness.  Range of motion testing revealed right knee extension to 0 degrees, right knee flexion to 125 degrees, left knee extension to 0 degrees, and left knee flexion to 135 degrees.  The examiner noted that there was objective evidence of pain on motion of both knees and that the Veteran's flexion was limited due to pain.  

The Veteran contends that his current disability ratings do not consider his additional functional loss due to pain on movement.  The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  While the examiner noted that there was pain associated with some of the range of motion testing, he did not indicate at what point pain began or if the Veteran's motion was further limited by pain.  Additionally, while the Veteran reported additional loss of motion during flare-ups, there were no objective findings in this regard.

As for the claim for a higher rating for the Veteran's right foot disability, the Veteran underwent VA examination in June 2009.  The Veteran reported pain at the ball of his foot.  On examination, the examiner noted tenderness at the ball of the foot, especially the first metatarsal head.  The Veteran had mild hammertoes on his second and third toes, pes planus, valgus deviation of 5 degrees, and pronation of 5 degrees.  X-ray of the right foot revealed cystic degenerative changes of the first metatarsal head, pes planus with hammertoes, posterior calcaneal spur, and vascular calcification.  The examiner noted that the cystic degenerative changes of the first metatarsal head were consistent with the Veteran's history of in-service foot strain, and that pes planus with hammertoes and calcaneal spur were both incidental findings.  The impression was cystic degenerative changes of the first metatarsal head with residual pain-related to in-service foot strain, and pes planus with hammertoes-not related to service.  Based on the findings of the June 2009 VA examiner, the Veteran was awarded service connection for right foot strain with degenerative changes.  Thus, while the examiner noted both service-connected and nonservice-connected disabilities of the right foot, he did not indicate whether some of the Veteran's right foot symptomatology-such as the valgus deviation and pronation-was associated with the service-connected disability or with the nonservice-connected disability.

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to evaluate the Veteran's bilateral knee and right foot disabilities, and that a more contemporaneous and comprehensive VA examination-with findings responsive to the applicable rating criteria-is needed to properly assess the severity of the disabilities in question.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for higher ratings for bilateral knee and right foot disabilities (as these claims, emanating from original claims, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examinations, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record appears to indicate that the Veteran is continuing to receive treatment for his bilateral knee and right foot disabilities from the Durham, North Carolina VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Durham VAMC any outstanding, pertinent records of treatment and/or evaluation for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims for higher ratings should include consideration of whether "staged rating" of the disability(ies) (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 4, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

Bilateral Knees - The examiner should conduct range of motion testing of each knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right and/or left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess r such instability as slight, moderate or severe. 

Right Foot - The physician should specifically note all current manifestations of the serve-connected right foot strain with degenerative changes, as well as describe the frequency and severity of each manifestation.  The physician should assess the severity of overall foot disability as slight, moderate, moderately severe, or severe.

The physician should, to the extent possible, distinguish any impairment associated with the Veteran's service-connected right foot strain with degenerative changes from any impairment associated with nonservice-connected right foot disabilities.  If it is not medically possible to distinguish impairment due to service-connected and nonservice-connected conditions, the examiner should clearly so state. 

The physician should set forth all findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of each claim for higher rating should include consideration of whether staged rating of the disability(ies), pursuant to Fenderson (cited above), is appropriate.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

